Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to papers filed February 23, 2021.  Claims 1, 9, and 19-20 have been amended.  No claim has been newly canceled or added.  Accordingly, claims 1-20 are pending and under current examination on the merits.  

Withdrawn Claim Objection
The objections of claims 1 and 4 are hereby withdrawn in view of amendments and arguments dated 02/23/21.  

Withdrawn Claim Rejection under 35 U.S.C. 101
The rejections of claims 19-20 under 35 U.S.C. 101 are hereby withdrawn in view of amendments and arguments dated 02/23/21.  

Withdrawn Claim Rejection under 35 U.S.C. 102
The rejection of claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by o Patel et al (“Patel”, US 20150335549 A1, publication-date: November 26, 2015) is hereby withdrawn in view of amendments and arguments dated 02/23/21.  
Applicant’s arguments filed 02/23/21 have been fully considered, but they are not found persuasive. The present rejection is maintained from the office action dated 11/03/2020, but has been modified to address Applicant's amended claims of 02/23/21. 

Claim Rejection under 35 U.S.C. 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Patel et al (“Patel”, US 20150335549 A1, publication-date: November 26, 2015) in view of Lovejoy et al (“Lovejoy”, US 20130252945 A1, publication-date: September 26, 2013).  
The claims embrace an ionic liquid matrix comprising: a neutral species; an isoprenoid anion; and a cholinium cation; wherein the neutral species, the isoprenoid anion, and the cholinium cation are present in a molar ratio of 1:1:1.
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
Patel is directed to oral care composition containing ionic liquids (title).  Patel teaches that the composition comprises an ionic liquid, wherein the ionic liquid comprises: a) a quaternary ammonium cation of choline or tris-(2-hydroxyethyl) methyl ammonium; and b) an anion selected from the group consisting of salicylate, alkylsulfate, sulfate, acetate, halide, phosphate, alkyl phosphate and tosylate (abstract and [0026], read on the limitations of ionic liquid matrix in the instant claims 1 and 9; implying the limitations of a cholinium cation in the instant claim 1, the limitations of salicylic acid derivative in the instant claim 3, a neutral species in the instant claims 1 and 7; and the limitations of salicylate in the instant claim 8).  Patel also vanillin, sage, eucalyptol, anethole, eugenol, cassia, oxanone, .alpha.-irisone, thymol, linalool (one of the isoprenoids), benzaldehyde, cinnamaldehyde ([0244], read on the limitations of isoprenoid anion in the instant claim 1, the limitations of neutral species in the instant claims 2, 5, and 7).  Patel further teaches that the ionic liquid is choline salicylate and is present in the oral care composition in an amount of about 0.1 wt % to about 30 wt % based on the total weight of the composition ([0221-0222], encompassing the concentrations in the instant claims 10-12).  Additionally, Patel teaches that, in a still further embodiment, the composition of the invention comprises, in some embodiments, the composition of the invention further comprises an antioxidant. Any orally acceptable antioxidant can be used, including butylated hydroxyanisole (BHA), butylated hydroxytoluene (BHT), vitamin A  (i.e. retinol), carotenoids, vitamin E (i.e. tocopherol), flavonoids etc. ([0250], read on the limitations of isoprenoid alcohol in the instant claim 4 and a compound exhibiting stabilizing or preservative activity in the instant claims 13-14).  Furthermore, Patel recognizes that factors and ingredients impact on % biofilm removal ([0320]) and increase in choline salicylate or tris (2-hydroxyethyl) methyl ammonium methylsulfate provides significant increase in biofilm removal ([0324], implying the method in the instant claim 17).  
While teaching choline salicylate provides greater growth inhibition of Actinomyces viscosus (A. viscosus, example 5), Patel does not expressly teach the bacteria are Pseudomonas aeruginosa, Escherichia coli, etc. as claimed.  This deficiency is cured by Lovejoy.  
Lovejoy is directed to ionic liquid (IL) compositions ([0003]).  Lovejoy teaches that the disclosed ionic liquid compositions can include solvent molecules (e.g., water) ([0040], read on the limitation of solvent in the instant claim 9).  Lovejoy also teaches that an example of the antifouling and antimicrobial surfaces has been shown against biofilms of Pseudomonas aeruginosa and Escherichia coli ([0106], read on the bacterial strains in the instant claims 18-20).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose killing a bacterium selected from the group consisting of Pseudomonas aeruginosa and E. coli as taught by Lovejoy as the particular bacterium strains to be incorporated into the method of Patel.  A person of ordinary skill would have been motived to do so because Patel has taught that ionic liquid compositions generally could be used to kill common bacteria in a mouth, and Lovejoy has confirmed that ionic liquid compositions are known for their antimicrobial efficacy against common bacteria including P. aeruginosa and E. coli.  Thus, in view of the teachings Patel and Lovejoy, the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those bacterium options.  See MPEP 2141, part (III)(E). 
Regarding the specific a molar ratio of the neutral species, the isoprenoid anion, and the cholinium cation are 1:1:1, based on the principals of law, “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977). In this case, the molar ratio of the neutral species, the isoprenoid anion, and the cholinium cation in the ionic liquid matrix is a result-effective variable.  Thus, it would have been obvious to optimize the molar ratio of the neutral species, the isoprenoid anion, and the cholinium cation to discover the optimum or workable ranges by routine experimentation, absent evidence to the contrary.    
Response to Arguments 
Applicant argues (page 2/4 of the remarks) that “as acknowledged by the Office (See, Office Action at p. 6), there is no teaching, either expressly or inherently, in Patel of an ionic liquid matrix as presently claimed, i.e., “[a]n ionic liquid matrix comprising: a neutral species; an isoprenoid anion; and a cholinium cation, wherein the neutral species, the isoprenoid anion, and the cholinium cation are present in a molar ratio of 1:1:1.” Thus, on the basis of the Office’s own admission, as each and every element as set forth in the claims is not taught by Patel, the claims are not anticipated by Patel.
 In response, first, the above arguments are inaccurate. There is nowhere, not on page 6, in the office action mailed on 11/03/20 admitting there is no teaching, either expressly or inherently, in Patel of an ionic liquid matrix as presently claimed.  As a result, the statement of “the Office’s own admission” is not true.  As set forth in the rejection each and every element set forth in the claims has been mapped against the teachings of Patel and Lovejoy.  Patel teaches every elements except the bacterial species of Pseudomonas aeruginosa and Escherichia coli in claim18.  Lovejoy is introduced cure teh deficiency.   
Applicant also argues (page 3/4 of the remarks) that There is no teaching and/or suggestion in the combination of Patel and Lovejoy that would have led one having ordinary skill in the art to predict these unexpected and surprising results obtained with the ionic liquid matrix and antibiofilm material as claimed.
In response, according to MPEP 716.02(e), to be effective to rebut a prima facie case of obviousness the claimed subject matter must compares with the closest prior art. The so called “unexpected and surprising results obtained with the ionic liquid matrix” is not a comparison with CAGE DES is not effective overcoming the rejection.
For these reason the invention, as a whole, is prima facie obvious over the cited prior art.

CONCLUSION
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617